UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedOctober 31, OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000–53407 PLAINFIELD ENTERPRISES LLC (Exact name of Registrant as specified in its charter) DELAWARE 26-0787260 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 55 Railroad Avenue Greenwich, CT 06830 Address of Principal Executive Offices Registrant’s telephone number, including area code: (203) 302-1700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES NOX Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”,“accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Filer Accelerated Filer Non-accelerated Filer Smaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X TABLE OF CONTENTS Page Forward Looking Statements May Prove Inaccurate i PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements for Plainfield Enterprises LLC and Subsidiaries Balance Sheets as of October 31, 2008 (unaudited) and July 31, 1 Statement of Operations for the Three Months Ended October 31, 2008 (unaudited) 2 Statement of Changes in Members’ Equity for the Three Months Ended October 31, 2008 (unaudited) 3 Statement of Cash Flows for the Three Months Ended October 31, 2008 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures about Market Risks 9 Item 4. Controls and Procedures 9 PART II OTHER INFORMATION Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits 11 Signatures 12 Forward Looking Statements May Prove Inaccurate Certain statements in this Form 10-Q contain or may contain information that is forward-looking. When used in this report, the words “expects,” “intends,” “anticipates,” “should,” “believes,” “plans,” “estimates,” “may,” “seeks,” and similar expressions are generally intended to identify forward-looking statements. Actual results may differ materially from those described in the forward-looking statements and will be affected by a variety of risks and factors including but not limited to the following: the inability of regulated entities and certain members of our Board of Managers, officers, key employees and other affiliates of ours to obtain and maintain gaming licenses or permits in jurisdictions where our current or planned business or an entity in which we invest requires such licenses or permits; the limitation, conditioning, revocation or suspension of any such gaming licenses or permits; a finding of unsuitability or denial of licenses or permits by regulatory authorities with respect to any member of our Board of Managers, officer, or key employee required to be found suitable; loss or retirement of members of our Board of Managers, officers, or key employees; increased competition in existing markets or the opening of new gaming jurisdictions (including on Native American lands); the inability to maintain and improve existing gaming facilities; the inability to consummate planned acquisitions of gaming opportunities; the costs and delays associated with constructing and opening new gaming facilities; the inability to retain key leases; a decline in the public acceptance or popularity of gaming; increases in or new taxes or fees imposed on gaming revenues or gaming devices; significant increases in fuel or transportation prices; adverse economic conditions in key markets; and severe or unusual weather in such key markets. In addition, any financings consummated by Casino MonteLago Holding, LLC, or MonteLago, or its subsidiaries may substantially increase the leverage and other fixed charge obligations of those entities. The level of indebtedness and other fixed charge obligations of MonteLago and its subsidiaries could have important consequences, including but not limited to the following: (1) a substantial portion of MonteLago’s and its subsidiaries’ cash flow from operations could be dedicated to debt service and other fixed charge obligations and thus not be available for other purposes; (2) MonteLago’s and its subsidiaries’ ability to obtain additional financing in the future for working capital, capital expenditures or acquisitions may be limited; and (3) MonteLago’s and its subsidiaries’ level of indebtedness could limit their flexibility in reacting to changes in the gaming industry, their respective jurisdictions and economic conditions generally. i PART I —FINANCIAL INFORMATION Item 1. Consolidated Financial Statements for Plainfield Enterprises LLC and Subsidiaries. PLAINFIELD ENTERPRISES LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS October 31, 2008 (unaudited) July 31, 2008 ASSETS Investment in exchangeable note, Casino MonteLago Holding, LLC $ 1,061,460 $ 1,230,000 Gaming and related license costs 158,716 154,624 $ 1,220,176 $ 1,384,624 LIABILITIES AND MEMBERS’ EQUITY Current liabilities consisting of accounts payable and accrued expenses $ 105,396 $ 46,013 Members’ equity Class A unit (1 Unit issued and outstanding) $ 183 $ 172 Class B units (9,999 Units issued and outstanding) 1,825,365 1,718,568 Deficit (710,768) (380,129 ) $ 1,114,780 $ 1,338,611 $ 1,220,176 $ 1,384,624 See notes to consolidated financial statements. 1 PLAINFIELD ENTERPRISES LLC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED OCTOBER 31, 2008 (UNAUDITED) Unrealized loss on investment in exchangeable note $ 168,540 Professional fees 157,004 Other 5,095 Net loss $ 330,639 See notes to consolidated financial statements. 2 PLAINFIELD ENTERPRISES LLC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN MEMBERS’ EQUITY FOR THE THREE MONTHS ENDED OCTOBER 31, 2008 (UNAUDITED) Class A Units Class B Units Retained Earnings Total Members’ Equity Balance, August 1, 2008 $ 172 $ 1,718,568 $ (380,129 ) $ 1,338,611 Net loss $ ─ $ ─ $ (330,639 ) $ (330,639 ) Capital contributions 11 106,797 ─ 106,808 Balance, October 31, 2008 $ 183 $ 1,825,365 $ (710,768 ) $ 1,114,780 See notes to consolidated financial statements. 3 PLAINFIELD ENTERPRISES LLC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE THREE MONTHS ENDED OCTOBER 31, 2008 (UNAUDITED) Operating activities Net loss $ (330,639 ) Adjustments to reconcile net loss to net cash used in operations: Unrealized loss on investment in exchangeable note 168,540 Increase in accounts payable and accrued expenses 56,809 Net cash used in operating activities (105,290 ) Investing activities Gaming and related license costs (1,518 ) Financing activities Capital contributions 106,808 Net change in cash $ - See notes to consolidated financial statements. 4 PLAINFIELD ENTERPRISES LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 –ORGANIZATION Plainfield Enterprises LLC and its wholly-owned subsidiaries, Plainfield AcquisitionCo LLC (“AcquisitionCo”) and Plainfield Enterprises Inc. (“Blocker”) (collectively, the “Company”) were formed on August 22, 2007 at the direction of Plainfield Direct Inc. (the “Plainfield Fund”), which is an affiliate of Plainfield Asset Management LLC (“Plainfield”), for the purpose of participating in various activities relating to the gaming industry including holding equity in gaming industry related businesses. The Company had no revenue generating business prior to the acquisition through
